PER CURIAM.
Arkansas inmate Theresa Pryor-Kendrick appeals the district court’s1 preservice dismissal of her 42 U.S.C. § 1983 action. Upon de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir.2000) *542(per curiam) (standard of review for dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state claim); Redwood Vill. P’ship v. Graham, 26 F.3d 839, 840 (8th Cir.1994) (standard of review for determination of absolute immunity), we conclude that dismissal was proper for the reasons stated by the district court.
The judgment is affirmed. See 8th Cir. R. 47B.

. The Honorable Jimm Larry Hendren, Chief Judge, United States District Court for the Western District of Arkansas, adopting the report and recommendations of the Honorable Beverly Stites Jones, United States Magistrate Judge for the Western District of Arkansas, now retired.